 

AMENDMENT #1 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT #1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into this 17th day of September, 2019, by and between NTN Buzztime, Inc., a
Delaware corporation (the “Company”), and Allen Wolff, an individual (the
“Executive”).

 

RECITALS

 

THE PARTIES ENTER THIS AMENDMENT on the basis of the following facts,
understandings and intentions:

 

A. The Executive commenced employment with the Company as of December 29, 2014.
On or about March 19, 2018, the Company and Executive entered into an Employment
Agreement (the “Employment Agreement”), pursuant to which Executive holds the
position of the Company’s Chief Financial Officer.

 

B. The Company desires that the Executive be appointed and transition to the
position of interim Chief Executive Office (“Interim CEO”) to carry out the
duties and responsibilities described below, all on the terms and conditions set
forth in this Amendment, effective as of the date set forth in the first
paragraph (the “Effective Date”).

 

C. The Executive desires to continue employment and transition to the position
of Interim CEO on the terms and conditions set forth in this Amendment.

 

D. The Nominating and Corporate Governance/Compensation Committee (the
“Committee”) of the Board of Directors of the Company has determined and
approved the terms of Executive’s continued employment on the terms and
conditions set forth in this Amendment.

 

E. This Amendment, the Employment Agreement and all related documents referenced
in the Employment Agreement shall govern the employment relationship between the
Executive and the Company from and after the Effective Date.

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1. Retention and Duties.

 

  1.1 Retention; Authorization to Work in the United States. Subject to the
terms and conditions expressly set forth in this Amendment, the Company does
hereby agree to continue the employment of the Executive and the Executive does
hereby accept and agree to this engagement and employment. Executive’s
employment with the Company is “at-will” and either the Company or Executive may
terminate his employment with the Company at any time for any or no reason,
subject to the terms and conditions set forth in this Amendment. The period of
time during which Executive remains employed by the Company is referred to as
the “Period of Employment.”

 

1

 

 

  1.2 Duties. Commencing on the Effective Date, the Executive shall no longer
serve the Company in the position of CFO and shall commence in the position of
its Interim CEO with the powers, duties and obligations of management typically
vested in the office of the CEO of a corporation, subject to the directives of
the Company’s Board of Directors (the “Board”) and to the corporate policies of
the Company as they are in effect and as amended from time to time throughout
the Period of Employment (including, without limitation, the Company’s business
conduct and ethics policies). Specifically, the Interim CEO will work closely
with the Board and senior management to to launch and execute the overall
strategic and operational direction for the Company. The Executive will
establish Company policies and objectives in accordance with board directives to
achieve sustainable and cumulative growth over time. Moreover, the CEO will
establish responsibilities and procedures for attaining objectives and reviews
of operations and financial statements to evaluate achievement of those
objectives. During the Period of Employment, the Executive shall report to the
Board.

 

2. Compensation.

 

  2.1 Stay Bonus. Executive shall be entitled to a bonus in the amount of Thirty
Thousand Dollars ($30,000) (the “Stay Bonus”) if (i) Executive remains employed
by the Company for a period of at least One Hundred and Eighty (180) consecutive
days from and after the Effective Date of this Amendment or (ii) the Company
experiences a Change in Control prior to the 180th day after the Effective Date
and the Executive has been continuously employed by Company from the Effective
Date of this Agreement until the date of the Change in Control (either day shall
be the “Stay Bonus Achievement Date”). Company shall pay the Executive the Stay
Bonus as part of the first regularly scheduled pay period immediately following
the Stay Bonus Achievement Date. For purposes of this section, Change in Control
shall have the meaning set forth in the 2019 Performance Incentive Plan.        
2.2 Performance Incentive Plan. The Company shall establish the 2019 Interim CEO
Performance Incentive Plan (a copy of which was delivered to the Executive on
the date hereof) (the “Interim CEO PIP”), pursuant to which, and subject to the
terms and conditions thereof, Executive shall be eligible to receive up to
$60,000 worth of shares of the Company’s common stock if the performance goals
described therein are achieved.

 

3. Governing Law. This Amendment, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.     4. Severability. If any provision of this Amendment or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Amendment which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Amendment are declared to be severable.

 

2

 

 

5. Conflict; Agreement. Except as modified by this Amendment, the Employment
Agreement, together with all Stock Unit Agreements, stock option agreements and
other agreement for equity-based compensation and the exhibits contemplated
thereby, including the Confidentiality and Work for Hire Agreement and Mutual
Agreement to Arbitrate, embody the entire agreement of the parties hereto
respecting the matters within its scope. If there is a conflict between the
terms and conditions of this Amendment and the Employment Agreement, this
Amendment shall take precedence. Otherwise, all other terms and conditions of
the Employment Agreement remain in full force and effect.     6. Counterparts.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which together shall constitute one and the same instrument.
This Amendment shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.     7. Legal
Counsel; Mutual Drafting. Each party recognizes that this is a legally binding
contract and acknowledges and agrees that they have had the opportunity to
consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Amendment. Hence, in any
construction to be made of this Amendment, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Amendment, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Amendment and has had ample
opportunity to do so.

 

3

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the first date set forth above.

 

  “COMPANY”       NTN Buzztime, Inc., a Delaware corporation         By: /s/
Steve Mitgang   Name: Steve Mitgang   Title: Chairman of the Nominating and
Corporate Governance/Compensation Committee       “EXECUTIVE”       /s/ Allen
Wolff   Allen Wolff

 

4

 

